Citation Nr: 0321762	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  94-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
contusion of the head.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Father




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from November 
1986 to November 1989.  This case originally came to the 
Board of Veterans' Appeals (Board) on appeal from a June 1991 
rating decision issued by the RO in Nashville, Tennessee, and 
from an April 1994 rating decision issued by the RO in 
Huntington, West Virginia.  As the appellant now lives in 
Georgia, the case was certified to the Board from the RO in 
Atlanta.

In June 1999, a hearing was held in Washington, D.C. before 
the undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing 
testimony has been associated with the claims file.  

In a March 2000 decision, the Board decided several claims 
and remanded four service connection claims to the RO.  In a 
rating decision issued in February 2003, the RO granted 
service connection for arthritis of the cervical spine and 
the lumbar spine; therefore those two service connection 
claims are now moot.  The RO thereafter returned the case to 
the Board for appellate review.

The appellant has disagreed with the effective date of 
service connection assigned by the RO for the cervical spine 
and lumbar spine disabilities.  The RO issued a Statement of 
the Case (SOC) in July 2003.  The record now before the Board 
does not contain a substantive appeal concerning the 
effective date issues, but the appellant still has several 
months within which to complete that appeal.  Therefore, the 
Board has not included these issues in its consideration of 
the issues on appeal.



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his two service connection claims at issue in 
this case.

2.  Chronic residuals of a head contusion were not medically 
demonstrated during the appellant's active military service.

3.  An acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), was not medically 
demonstrated during the appellant's active military service.

4.  The appellant does not have PTSD due to his in-service 
experiences.

5.  The appellant does not currently have a diagnosis of any 
head contusion residuals or any psychiatric disorder that is 
related to service.


CONCLUSIONS OF LAW

1.  The appellant is not shown to have any head contusion 
residuals that were incurred in or aggravated during active 
military service.  38 U.S.C.A.§ §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.303 (2002); 
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated during active service and a 
psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1133, 1154, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2002) and 3.307, 3.309 (codified as amended 
Fed. Reg. 67,792 (November 7, 2002)); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for service connection for 
residuals of a head contusion and for PTSD.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

At his June 1999 Board hearing, the appellant testified that 
he suffered an in-service injury when a tire exploded and the 
rim hit him in the head.  He stated that he was unconscious 
for a short period as a result of that head trauma.  The 
appellant further testified that he has experienced headaches 
and mental heath problems since the incident.  See Central 
Office Hearing Transcript p. 6 and pp. 10-12.  The appellant 
stated that he was never treated for any psychiatric symptoms 
or complaints while he was in service.  See Central Office 
Hearing Transcript p.30.  He testified that he has 
recollections of the tire exploding, that he is unable to 
deal with sudden loud noises, and that he now has trouble 
being around large groups of people.  See Central Office 
Hearing Transcript pp. 31-34.  The appellant said that he 
thought that the event in service led to his current mental 
health condition.  See Central Office Hearing Transcript p. 
36.  The appellant's father testified that the appellant 
returned from service with mental health problems in that he 
was anti-social.  He further stated that the appellant had 
told him that loud noises brought back the memory of the in-
service trauma.  See Central Office Hearing Transcript p. 39.

I.  Service connection for residuals of a head contusion.

The appellant underwent a VA neurological examination in 
April 1991.  The examiner rendered a clinical assessment of 
"probable mild to moderate post closed head trauma syndrome 
with primarily cognitive and affective symptoms."  The 
examiner noted that the appellant could have significant 
organic sequelae secondary to head trauma and that there was 
no evidence of seizure.

The appellant also underwent a psychiatric examination in 
April 1991.  After reviewing the claims file and examining 
the appellant, the psychiatrist stated that there was no 
clinical evidence of organic brain syndrome.

The appellant underwent a VA brain and spinal cord 
examination in December 2002.  He reported a history of 
seizures after the September 1988 tire rim injury and stated 
that, since 1991, he had not had any seizures or taken any 
anti-seizure medication.  The appellant reported occasional 
headaches, but denied changes in vision, taste and smell, 
diplopia, dysarthria and dysphasia.  He denied any focal 
paresis, as well as loss of coordination or balance.  On 
physical examination, the neurologist did not find any 
evidence of trauma on the head or neck.  Mental status 
testing revealed the appellant to be awake, alert, 
cooperative and oriented.  His speech was clear and fluent.  
There was no left/right disorientation, apraxia or anomia.  
The appellant's concentration, memory, recall and fund of 
knowledge were appropriate.  Cranial nerve testing did not 
reveal any deficits or abnormalities.  Sensory perception was 
grossly preserved.  Muscle tone was normal.  No pathological 
reflexes were noted.  There was no tremor, chorea or 
athetosis.  Gait was normal.  The examiner stated that, 
despite the appellant's constellation of symptoms, there was 
no definite abnormality on neurological examination.  


As previously noted, a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  There must be medical 
evidence of a nexus relating an inservice event, disease, or 
injury and any current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that the 
appellant has any residual of a head injury that had its 
onset during the appellant's active duty.  The appellant 
contends that he suffered a head injury while in-service and 
that he now suffers from residuals of that head injury.  The 
Board notes that the appellant is a chiropractor.  This 
medical background, however, does not demonstrate that he has 
the medical expertise that would render competent his 
statements as to current existence of any neurological 
disorder or organic brain disorder.  The record does not 
establish that the appellant or his representative has the 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); Moray v. Brown, 2 Vet. App. 211, 
214 (1993).

For service connection to be warranted, there must be 
evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  As there is no 
competent evidence of record of any current diagnosis of any 
head injury residuals, the appellant's claim for service 
connection for such condition is denied.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board also notes that the evidence of record is 
not in equipoise on the question of whether the appellant's 
claimed residuals of a head contusion should be service 
connected.

II.  Service connection for psychiatric disorder, to include 
PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria set 
forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-
IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires exposure to a traumatic event and 
a response involving intense fear, helplessness, or horror.

The appellant was referred for a psychiatric consultation in 
June 1990, after he was treated in a VA facility for a right 
knee injury that was apparently incurred during a family 
dispute.  The appellant reported having had a violent temper 
prior to the September 1988 incident, but stated that it had 
gotten worse since then.  The consulting psychiatrist 
evaluated the appellant that same month and rendered an Axis 
I diagnosis of conduct disorder, aggressive and Axis II 
diagnosis of anti-social personality disorder.  

The appellant underwent a VA psychiatric examination in April 
1991.  The examiner rendered a clinical impression of 
probable explosive personality disorder.

The evidence of record contains a July 1999 statement from 
clinical psychologist indicating that the appellant was 
experiencing PTSD.  He further stated that, based on a review 
of records, interview with the appellant and his wife and 
telephone interviews with the appellant's parents, the 
appellant met the (DSM-IV) criteria for PTSD.  However, the 
psychologist refused to provide any further explanation 
concerning the diagnosis.

The appellant underwent a VA psychiatric examination in 
December 2002; the examiner reviewed the claims file.  The 
examiner noted the 1999 diagnosis of PTSD by the private 
psychologist and stated that the psychologist did not provide 
any diagnostic details in support of the diagnosis.  The 
appellant reported that he had not received any psychiatric 
treatment and that he had not had any contact with mental 
health professional since the 1999 PTSD diagnosis.  On mental 
status examination, no impairment of memory was demonstrated.  
There were no discernible intellectual deficits.  No signs or 
symptoms of depression, anxiety or other neurotic 
manifestations were observed.  In general, there was nothing 
in the clinical examination to suggest an active psychiatric 
condition or significant emotional discomfort of any kind.  
The psychiatrist stated that the appellant's complaints, 
while possibly suggestive of PTSD, did not attain the level 
required for diagnostic validity set forth in the DSM-IV 
criteria.  There appeared to be nothing in the appellant's 
history or current functioning to suggest the influence of 
PTSD symptoms.  The psychiatrist further stated that, in view 
of the lack of any consistent evidence for the existence of 
clinically or psychosocially significant indicators of PTSD 
or any other type of acquired psychiatric disorder, it must 
be concluded that the appellant does not suffer from any such 
condition.

The Board has considered the appellant's statements submitted 
in support of his contention that he has PTSD as a result of 
his service.  To the extent that his statements represent 
evidence of stressors or continuity of symptomatology, 
without more these statements are not competent evidence of a 
diagnosis of PTSD, nor do they establish a nexus between an 
acquired psychiatric condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Again, although the appellant is a chiropractor, 
he has not shown that he has the requisite competence to 
render a psychiatric diagnosis.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Moray v. Brown, 2 Vet. App. 211, 214 
(1993).

The preponderance of the competent medical evidence of record 
does not establish a current diagnosis of PTSD.  The service 
medical records do not contain any diagnosis of any 
psychiatric disorder.  Post-service, there is no evidence of 
a supportable diagnosis of PTSD.  The first evidence of any 
psychiatric treatment is found in the records from the 
appellant's June 1990 VA treatment of a knee injury; the 
appellant was diagnosed with a conduct disorder and a 
personality disorder.  A diagnosis of a personality disorder 
was rendered in April 1991.

More recently, a private psychologist rendered a clinical 
assessment of PTSD.  The Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

Only one private psychologist has diagnosed PTSD, and that 
was accomplished without any explanation, while VA doctors 
have rendered diagnoses of conduct and personality disorders.  
In any case, the regulations explicitly prohibit service 
connection for such disorders.  38 C.F.R. § 3.303(c).  
Although it might be argued that the appellant's personality 
disorder was aggravated beyond natural progression by 
service, there is no clinical evidence of this, nor is there 
any evidence that such aggravation is even clinically 
possible.  Furthermore, the regulations simply do not permit 
service connection for mental disorders characterized by 
developmental defects on any basis.  See Beno v. Principi, 
3 Vet. App. 439 (1992).

The most current psychiatric evidence of record does not 
reveal the existence of any current psychiatric disorder.  
Thus, the preponderance of the competent medical evidence of 
record does not support a past or current diagnosis of PTSD 
or any other psychiatric disorder.  With the preponderance of 
the evidence against a current diagnosis of PTSD, the 
evidence cannot establish a causal connection between the 
claimed PTSD and service.  Likewise, the evidence cannot 
establish a causal connection between any other psychiatric 
disorder and service because there is no current diagnosis of 
any such psychiatric condition.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
appellant's claim for service connection for a psychiatric 
disorder, including PTSD, is denied.  In addition, since the 
evidence is against a diagnosis of PTSD and it is not 
contended that the claimed PTSD is related to the veteran 
having "engaged in combat with the enemy", the provisions 
of 38 U.S.C.A. § 1154(b) and VAOPGCPREC 12-99 (1999) are not 
for application.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the service 
connection claim and that service connection for an acquired 
psychiatric disorder, to include PTSD, must be denied.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations also apply to any claim for 
benefits received by VA on or after November 9, 2000, any 
claim for benefits filed before that date but not decided by 
the VA as of that date, with the exception of the amendments 
to 38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).


In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was so advised and notified in 
the RO letter issued in August 2001.  The Board finds that 
the discussions in the rating decision, the SOC, the 
Supplemental Statements of the Case (SSOC) and the RO letters 
sent to the appellant in effect informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The 
appellant was told that competent medical evidence showing 
the current existence of the claimed disorders, as well as 
competent evidence that they were due to service or any 
incident of service and medical records showing treatment.  
Therefore, the Board finds that VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was informed of the 
evidence VA needed to support his claims; what evidence VA 
would attempt to obtain; what evidence VA already had; and 
what evidence he was to furnish.  He has not informed VA of 
any other source of evidence relevant to the case.  
Therefore, there is no indication that additional relevant 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claims 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, neither the appellant nor 
his representative has asserted that the case requires 
further development or action under VCAA or the implementing 
regulations.


ORDER

The claim for service connection for the residuals of a 
contusion of the head is denied.

The claim for service connection for a psychiatric disorder, 
to include PTSD, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

